t c memo united_states tax_court gregory s larson petitioner v commissioner of internal revenue respondent docket no filed date gregory s larson pro_se steven mitchell roth daniel v triplett jr and kim-khanh nguyen for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure in relation to petitioner’s federal_income_tax for and respectively after concessions the issue for decision is whether petitioner is liable for each year for the penalty on an underpayment attributable to a substantial_understatement_of_income_tax provided for in sec_6662 and b all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner was a resident of california when he filed the petition in this case during and petitioner was a practicing lawyer for each year he reported the income from that business and claimed deductions on schedule c profit or loss from business of his form_1040 u s individual_income_tax_return for he claimed a dollar_figure casualty_loss resulting from a fire at his residence for he reported only self- employment_tax of dollar_figure and additional tax on a pension of dollar_figure for a total due of dollar_figure and requested a refund of the excess_amount withheld from his wages for he reported income_tax of dollar_figure and self-employment_tax of dollar_figure for a total due of dollar_figure petitioner hired a bookkeeping firm to maintain his records he did not provide receipts to the bookkeeper just his checking account and descriptions of whatever the check was for petitioner’s returns were prepared by andres garcia a certified_public_accountant c p a affiliated with the bookkeeping firm although the c p a was designated on the returns as a person with whom the returns could be discussed the c p a refused to assist petitioner when the returns were audited although petitioner obtained other representation for the audit no records substantiating travel or meals and entertainment_expenses were produced the representative presented information that thrift shop value of items lost in a fire rather than adjusted_basis was used in claiming the casualty_loss the audit resulted in a determination of the deficiencies shown above after the examiner adjusted petitioner’s income and disallowed deductions before the notice_of_deficiency was sent a group manager executed a civil penalty approval form in which he approved a substantial_understatement_penalty however the negligence_penalty was not asserted since the substantial_understatement_penalty has been assessed before trial the parties executed a stipulation of settled issues in that stipulation respondent conceded certain itemized_deductions and business_expenses and petitioner conceded unreported income and various deductions the deductions that petitioner conceded included travel_expenses of dollar_figure for and dollar_figure for meals and entertainment of dollar_figure for and dollar_figure for and dollar_figure of the casualty_loss after all concessions by both parties are taken into account the recomputed deficiencies are dollar_figure for and dollar_figure for opinion petitioner contends that he is not liable for the substantial_understatement penalties because he relied on a c p a to prepare his returns using books maintained by a bookkeeping service he acknowledges that he identified the purposes for which checks were written and did not provide receipts to his bookkeeper he could not state definitively whether he had provided to the preparer backup receipts for the totals claimed as travel_expenses on his returns he testified that he gave the preparer the items and amounts claimed for the casualty_loss petitioner testified mr garcia didn’t ask me any questions i relied a hundred percent on him after i handed him those materials he didn’t ask me any questions petitioner did not describe any specific advice that garcia gave him before the audit he testified that after the audit began garcia said y ou’re on your own petitioner did not address any of the disallowed deductions on the merits so we infer that they were appropriately disallowed--and conceded--for lack of substantiation sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has the burden of going forward with respect to penalties see sec_7491 for each year the understatement as recomputed exceeds dollar_figure which is greater than of the tax required to be shown on the return and the assertion of the substantial_underpayment penalty was approved as required by sec_6751 see graev v commissioner t c __ __ slip op pincite date supplementing t c __ date thus respondent’s burden has been met once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause and good_faith by showing reliance on the advice of a tax professional such as an accountant or a lawyer regarding a particular item’s tax treatment id para c to rely in good_faith on the advice of a professional the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner’s showing falls short of persuading us that he relied in good_faith on a qualified preparer we know nothing about garcia’s expertise and experience although petitioner mentioned that garcia had just passed the c p a exam petitioner’s vague testimony suggests that he did not provide complete information to garcia moreover petitioner presented no direct evidence of garcia’s advice with respect to the disallowed deductions garcia’s response when petitioner’s returns were audited appears to disassociate garcia from the amounts reported on the returns the substantial_understatement penalties will be sustained to reflect the stipulation of settled issues and our conclusions above an appropriate decision will be entered
